Case 6:20-cv-00648-CEM-GJK Document 6 Filed 04/17/20 Page 1 of 6 PageID 208


                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

3M COMPANY,

                       Plaintiff,

v.                                                            Case No: 6:20-cv-648-Orl-41GJK

GEFTICO, LLC,

                       Defendant.



                  RELATED CASE ORDER AND TRACK TWO NOTICE

       No later than fourteen days from the date of this Notice, counsel and any pro se party shall

comply with Local Rule 1.04(d) and shall file and serve a certification as to whether the instant

action should be designated as a similar or successive case pursuant to Local Rule 1.04(a)(b). The

parties shall utilize the attached form titled Notice of Pendency of Other Actions.

       Additionally, in accordance with Local Rule 3.05, this action is designated as a TRACK

TWO CASE. The Court’s goal is to try most Track Two cases within 12 - 18 months of filing.

The filing party (that is, the party that instituted suit in this Court) is responsible for serving

a copy of this Notice and its attachments upon all other parties.

       To facilitate the issuance of a Case Management and Scheduling Order within the time

periods described in Federal Rule of Civil Procedure 16(b)(2), the parties shall conduct a case

management conference in person no later than 45 days after service or appearance of any

defendant. The Case Management Report (“Report”) must be filed within seven days of the

case management conference. In preparing their Report, the parties shall consult the Federal

Rules of Civil Procedure and the Local Rules (available from the Clerk or at

http://www.flmd.uscourts.gov). Counsel for all parties share the obligation to timely comply with



                                            Page 1 of 3
Case 6:20-cv-00648-CEM-GJK Document 6 Filed 04/17/20 Page 2 of 6 PageID 209


the requirements of Federal Rule of Civil Procedure 16(b)(2) and are reminded that they must do

so despite the pendency of any undecided motions.

       The parties are advised that utilization of the Case Management Report form is mandatory.

The parties shall utilize the Case Management Report form located at the Court’s website

www.flmd.uscourts.gov under “Judicial Information” and under assigned Judge Carlos E.

Mendoza, United States District Judge.

       Dated: April 17, 2020.


                                                    ELIZABETH M. WARREN,
                                                    CLERK

                                                    By:    /s/ Maria Hernandez
                                                    Deputy Clerk




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          Page 2 of 3
Case 6:20-cv-00648-CEM-GJK Document 6 Filed 04/17/20 Page 3 of 6 PageID 210


                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

3M COMPANY,

                        Plaintiff,

v.                                                              Case No: 6:20-cv-648-Orl-41GJK

GEFTICO, LLC,

                        Defendant.


                  NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

          IS            related to pending or closed civil or criminal case(s) previously filed in this
                        Court, or any other Federal or State court, or administrative agency as
                        indicated below:




          IS NOT        related to any pending or closed civil or criminal case filed with this Court,
                        or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.


Dated:



Counsel of Record or Pro Se Party
   [Address and Telephone]




                                             Page 3 of 3
Case 6:20-cv-00648-CEM-GJK Document 6 Filed 04/17/20 Page 4 of 6 PageID 211
          Case 6:20-cv-00648-CEM-GJK Document 6 Filed 04/17/20 Page 5 of 6 PageID 212
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Middle District of Florida

                          3M COMPANY                                            )
                                 Plaintiff                                      )
                               v.                                               )     Civil Action No.      6:20-cv-648-Orl-41GJK
                          GEFTICO, LLC                                          )
                               Defendant                                        )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE


        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order
        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                                  District Judge’s signature




                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
         Case 6:20-cv-00648-CEM-GJK Document 6 Filed 04/17/20 Page 6 of 6 PageID 213
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge




                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                             Middle District of Florida

                        3M COMPANY                                             )
                               Plaintiff                                       )
                             v.                                                )       Civil Action No. 6:20-cv-648-Orl-41GJK
                        GEFTICO, LLC                                           )
                              Defendant                                        )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.

           Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).


                  Motions:




            Parties’ printed names                                  Signatures of parties or attorneys                         Dates




                                                                  Reference Order

         IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                     District Judge’s signature


                                                                                                      Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
